Maeshall, J.
I concur in the decision in this case solely because, in the interim between the service on the garnishees and the motion for leave to amend the officer’s return, such garnishees ceased to be debtors of defendants in the main action. It is elementary that an officer should be allowed to correct a mistake in his return as of course, and even without notice, when it will not do injustice to litigants or third parties, but not otherwise. The idea advanced by my brethren, that the return of service on a garnishee summons is an exception to that rule, in my judgment, Avould have been abandoned before it found place in *607a legal opinion as a basis for a judgment had all the statutes governing the subject been taken into consideration. It has been uniformly held, independent of any enabling statute, that, subject to the limitation previously mentioned, such right of amendment exists, a-nd that it applies to the return of service in garnishee actions the same as to any other, in the absence of a statute clearly taking away the right; that it is a common-law privilege so firmly establshed that nothing short of some pretty plain statutory enactment, showing a legislative intent to abrogate it, can be considered effective for that purpose. Rood, Garnishment, § 279; Mayer v. Chattahoochee Nat. Bank, 46 Ga. 606; Mangold v. Dooley, 89 Mo. 111; Main v. Lynch, 54 Md. 658. In the last case cited it was said, in substance, that the right of an officer to amend his return, and of the party interested to have him make such amendment, is in no way dependent upon any statute, but is a right guaranteed by the rules of the common law and applies to a return on a garnishee process as well as on any other; that the right can only be displaced by circumstances such that irretrievable damage to ligitants would result from its continuance.
In view of the foregoing, sec. 2756, Stats. 1898, should not be held by judicial construction,to take away the right of amendment as regards the officer’s return if that can be reasonably avoided. Rather, the statute should be construed in harmony with the common-law rignt if it can be, reasonably. Elementary principles demand that. The language of the statute is, ‘ The garnishee summons shall be served on the defendant in the main action within ten days after service is made on the garnishee except where the service is made without the state or by publication: provided that, if'the defendant shall have appeared in the action by attorney, service may be made on him or his attorney; ’ and, “ Unless the garnishee summons be so served on the defendant or his attorney or the proof of service on the garnishee *608show that, after due diligence, such, service cannot be made within the state, the service on the garnishee shall become void and of no effect from the beginning.”
It does not require argument to demonstrate that such language makes service on the garnishee the jurisdictional act, and failure to make proper return, showing service upon the defendant in the main action within ten days after the former service, or that the latter service cannot be made in this state, operates to terminate jurisdiction. Upon failing to do that, the statute says, the service upon the garnishee shall become void. The meaning of the statute is not that the return shall be made in any particular time. My brethren do not claim that, yet say that the officer is absolutely bound by his return when once made, regardless of whether a change thereof will prejudice litigants unjustly or not. That seems a strange doctrine, out of harmony with the liberal construction that should be given to remedial legislation, and out of harmony with the strict construction that should be applied, where construction is permissible, limiting the effect of an act which interferes with common-law rights; it takes away the common-law right to amend, and does that by judicial construction. In saying this we assume that, taking the most favorable view that reason will permit in favor of the position of my brethren, the statute is open to construction. Full effect would be given to it by holding that it does not mean that an officer is absolutely bound under all circumstances by his return as first made; that it is open to amendment in accordance with the truth the same as any other return, and that, unless it shows, either when originally made or as corrected, the jurisdictional facts mentioned, the service upon the garnishee shall “ become void and of no effect from the beginning.” The service of any summons becomes void and of no effect from the beginning if proper proof thereof be not made or it is waived, but not necessarily because it is not made correctly *609in the first instance. Tbe idea is new that proof of service, when once made, is conclusive; that a mistake therein cannot be corrected. The statute does not read that way, as I understand it — neither in its literal sense nor in any other.
We have so far considered the question of whether an officer’s return on a garnishee summons is open to amendment as if it were wholly governed by common-law principles and the construction to be given to sec. 2756, Stats. 1898, without reference to any other section of the statutes. But, in my judgment, the right of amendment is expressly given by other sections of the statutes which my brethren have wholly failed to appreciate. Sec. 2830 provides that the court may, in furtherance of justice and upon such terms as may be just, permit an amendment of “ any process or proceeding by correcting a mistake in any respect.” That has been held to cover the subject of amending officers’ returns, and in that respect a mere declaration of the common law. Sec. 2766 provides that a garnishee proceeding shall be deemed an action with the same right of amendment as exists in other actions. It seems to me very plain that secs. 2756 and 2766 should be read together; and when so read, that it is clear beyond reasonable controversy that it was not intended by the language of the former to conclude an officer, or party for whom he acts, by his return as first made, so that he cannot afterwards change it under any circumstances in order to remedy a mistake therein and make.it conform to the truth.